IN THE
                           TENTH COURT OF APPEALS

                                No. 10-12-00235-CR

JAMES ELLIS FREE,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                           From the 220th District Court
                              Bosque County, Texas
                             Trial Court No. CR14309


                           MEMORANDUM OPINION


      James Ellis Free was convicted of the felony offense of driving while intoxicated

and sentenced to seven years in prison. See TEX. PENAL CODE ANN. § 49.04 (West Supp.

2012). By letter dated August 7, 2012, the Clerk of this Court notified Free that his

appeal was subject to dismissal because the notice of appeal appeared to be untimely.

See TEX. R. APP. P. 26.2(a(2); 44.3. The Clerk further warned Free that his appeal would

be dismissed unless, within 21 days from the date of the letter, a response was filed

showing grounds for continuing the appeal. More than 21 days have passed and no

response has been filed.
        The appeal is dismissed.



                                       TOM GRAY
                                       Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed September 6, 2012
Do not publish
[CR25]




Free v. State                                          Page 2